The Order filed by the undersigned on 5 January 1995 extended the tine in which plaintiff had to file a brief and Form 44 to the Full Commission up to and including 19 January 1995.  However, a thirty (30) day extension would extend plaintiff's time up to and including 29 January 1995.
Based on the foregoing and for good cause shown the Order filed 5 January 1995 in this matter IS HEREBY AMENDED to extend plaintiff's time in which to file a brief and Form 44 up to and including 29 January 1995.
No Further cost are assessed at this time.
                                  S/ ______________________________ THOMAS J. BOLCH COMMISSIONER